Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-9 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a display apparatus comprising:
a thin plate-shaped display cell that displays images; and
a plurality of exciters that are disposed on side of a back surface of the display cell and causes the display cell to vibrate: wherein
the plurality of exciters each comprises a group of minute exciters, and each group of minute exciters comprises at least two minute exciters that are adjacent to each other and are on the same side of the display cell in a right-left direction when the display cell is viewed from the back surface, wherein the at least two minute exciters comprise respective planar coils mounted on a shared circuit board and respective permanent magnets supported by a shared support substrate, and wherein tor each group of minute exciters the at least two minute exciters are configured to be provided a substantially same signal and cause the at least two minute exciters ta be regarded as one exciter when the at least two minute exciters generate vibration in the display cell.  
Claims 2-9 are allowed for being dependent upon aforementioned independent claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.